DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/10/2020, has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25, 27-34, and 36-40, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estes (PGPub 2015/0151050).
[Claims 21, 22, 31, and 39]  Estes teaches a method of providing medicament therapy to a patient with a medical infusion pump system including a medical infusion pump (figure 4, item 60), the method comprising: 
obtaining a digital image (figure 4, item 440) depicting at least one food item (figure 4, items 442/444); 
analyzing the digital image (figure 4, item 440) for a nutritional content value of the at least one food item (figure 4, items 442/444) with a processor (figure 4, item 450) (figure 4; paragraphs [0065], [0066], [0068], [0069], [0074]); 
accessing a nutritional lookup database (figure 4, items 480/490) with the processor (figure 4, item 450) (paragraph [0074]);
updating (“the data stored in database 490 is customizable by the user”) the nutritional lookup database (figure 4, items 480/490) with the digital image (figure 4, item 440) (paragraphs [0036], [0074]);
calculating, with the processor (figure 4, item 450), a medicament bolus to be delivered by the medical infusion pump (figure 4, item 60) based on the nutritional content value of the at least one food item (figure 4, items 442/444) (paragraphs [0074]-[0077]); and 
delivering the calculated bolus to the patient with the medical infusion pump (paragraph [0078]).
[Claims 23 and 32]  Estes teaches the limitations of claims 22 and 31, upon which claims 23 and 32 depend.  In addition, Estes discloses the step of accessing a nutritional lookup database (figure 4, items 480/490) with the processor (figure 4, item 450) further includes: 

estimating the nutritional content value contained in the at least one food item (figure 4, items 442/444) in the digital image (figure 4, item 440) based off comparing the digital image (figure 4, item 440) to the nutritional lookup database (figure 4, items 480/490) (paragraph [0074]).
[Claims 24 and 33]  Estes teaches the limitations of claims 21 and 31, upon which claims 24 and 33 depend.  Estes further discloses the step of analyzing the digital image (figure 4, item 440) for a nutritional content value is automatically performed by the processor (figure 4, item 450) when the digital image (figure 4, item 440) is received (paragraphs [0072], [0074]).
[Claims 25 and 34]  Estes teaches the limitations of claims 21 and 31, upon which claims 25 and 34 depend.  Estes also teaches the digital image (figure 4, item 440) is analyzed by the processor (figure 4, item 450) using an image recognition module (figure 3, item 369) (paragraph [0073]).
[Claims 27-29, 36, and 37]  Estes teaches the limitations of claims 21 and 31, upon which claims 27-29, 36, and 37, depend.  In addition, Estes teaches storing the digital image (figure 4, item 440) depicting at least one food item (figure 4, items 442/444) (paragraphs [0065], [0070]); including storing the digital image (figure 4, item 440) in a nutritional lookup database (figure 4, items 480/490) for later comparison with subsequent digital images (figure 4, item 440) depicting at least one food item (figure 4, items 442/444) (paragraph [0073]) and the nutritional content value (“users custom nutritional information”) (“customizable by the user”) (paragraph [0074]).
[Claims 30 and 38]  Estes teaches the limitations of claims 21 and 31, upon which claims 30 and 38 depend.  Estes also discloses wherein the nutritional content value is a number of carbohydrates (paragraph [0074]).
[Claim 40]  Estes teaches the limitations of claim 39, upon which claim 40 depends.  Estes also teaches storing a record of the delivered bolus (bolus data is stored) with the digital image (figure 4, item 440) (paragraphs [0026], [0038], [0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Estes (PGPub 2015/0151050), in view of Mensinger et al. (PGPub 2014/0012117).
[Claims 26 and 35]  Estes teaches the limitations of claims 21 and 31, upon which claims 26 and 35 depend.  Estes does not specifically disclose the digital image includes a time stamp indicating when the digital image was obtained.
However, Mensinger teaches a system and method utilized in the treatment of diabetes wherein an image capture module obtains a digital image of a food item, provided with a time stamp when the image was obtained (paragraph [0101], [0102], [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the obtained digital image taught by Estes, to have included a time stamp, as taught by Mensinger, in order to provide increased functionality, safety, and control, by allowing for a means by which a user might accurately know when a particular food item was consumed and/or bolus delivered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/09/2021